DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-20 line 1 the dependency of the claims should be changed to reflect the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11- is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 4007261 to Ackermann in view of GB 2,154,700 to Knecht et al. and Allison 3,941,401.
Regarding claim 11 DE ‘261 shows an adjustable damping valve 10,11 with which applicant’s are well familiar, as discussed in their specification.
Lacking in DE ‘261 is a specific labeling of an outer housing of the adjustable valve 10,11 that can accommodate an ‘axle part’.
The reference to Knecht shows it is known to provide an adjustable bottom valve at 19 with a ‘clamping surface’ that surrounds the valve that is capable of connection to an axle part.
The reference to Allison is relied upon to more specifically show a clamping surface 46 for an axle part 14.
One having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have modified the base valve of DE ‘261 with an extra clamping surface that encapsulates the base valve, as taught by both Knecht and Allison, simply to better protect the valve against the environment and against vibration i.e. element 46 in Allison.
Claim(s) 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘261/GB ‘700/Allison as applied to claim 11 above, and further in view of GB 2,137,730 to Handke.
Regarding claim 12 lacking in DE ‘261, as modified, is a specific showing of providing an ‘axial stop’ for the axle connection part (i.e. steering knuckle bracket).
However,  simply to provide an ‘axial stop’, for instance a ledge or lip (or other element for an interlocking type of connection), on the outer surface of the outer housing for connection to a bracket of the steering knuckle would have been obvious to prevent unwanted axial movement thereof on the outer tube/receptacle.  See Handke figures 7,8 at 13.
	Regarding claim 13 to have welded the outer housing to the outer receptacle as taught by Handke, but with a weld seam formed on a rear side relative to the axial stop would have been obvious so as not to interfere or compromise the functioning of the axial stop.
Claim(s) 14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘261/GB ‘700/Allison as applied to claim 11 above, and further in view of Horvath 4,724,938.
Regarding claim 14 DE’261 lacks specifically showing an end cap engaging a radial indentation in the outer housing.
Note however that DE ‘261 appears to show an end cap (not labeled but element above coil 18) formed separate from the outer tube 5.
The reference to Horvath shows at least one ‘indentation’ in the area of 22,26 in which an end cap 24 of the absorber engages.
To have further modified the outer housing of  DE ‘261 with such an indentation for an end cap simply to provide an engagement/securing means therebetween would have been obvious to one having ordinary skill in the art before the effective filing date of the invention.
Regarding claim 15 to have provided the axle connection part with an annular base that covers the end cap would have been obvious simply to provide an extra layer of protection against moisture and debris, possibly limiting the extent of the corrosion of absorber.  See Handke ‘730 previously applied in the areas of 6,7 of figure 2. 
Allowable Subject Matter
Allowable Subject Matter
Claims 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657